ANDREWS, Presiding Judge,
dissenting.
Because I believe that, given this record, and deferring to the juvenile court’s fact-finding, weighing of the evidence and credibility determinations, as we must, there was sufficient clear and convincing evidence to support the juvenile court’s decision, I respectfully dissent.
The record shows that the Department of Family and Children Services (Department) first investigated the children’s living conditions in December 2010, when they were called in because of “lack of supervision.” The mother’s history was that she moved from place to *294place, living with different people and depending on them for financial support. The mother was given a Parent Aide to help her with a job search and parenting duties, but did not cooperate. The mother moved three times between December 2010 and June 2011 when the Department took custody. At one point she lived with someone who was also involved with the Department and was told that she could not leave her children with this person. Nevertheless, the mother left her children with the roommate for “days at a time.” At the time the Department took custody, the family had moved to a place in which the children had no toys or beds, a foster parent had to bring in necessities such as juice, because the mother could not provide them, and neither the mother nor the roommate could give the names of the men who were living there with them.
The Department caseworker testified that the mother’s interest in complying with the case plan had waned. The caseworker said that the mother cooperated at first, but it had become increasingly difficult to get in touch with her. The caseworker stated that the children are in a “foster to adopt home” and are “doing great.” Both the CASA and the guardian ad litem recommended termination as being in the children’s best interest. The guardian ad litem stated that his recommendation was based on the mother’s failure to show an interest in completing her case plan. According to the guardian ad litem, the mother’s failure to complete the recommendations following the psychological evaluation was a concert, because the children could not go back to the mother until this was accomplished.
In its termination order, the juvenile court found that although the mother had completed the parenting classes and had visited with the children once a month,14 she had failed to comply with the other requirements of the case plan and had paid no child support until well after the termination petition was filed. The court found that the mother was currently unemployed and in danger of losing her residence. The children had been in foster care for 13 months and the court saw “no hope in the immediate future of being able to return the children to either parent.”
Therefore, there was sufficient clear and convincing evidence that the children were deprived and that the deprivation was likely to continue. As stated, the mother has no income, her sister paid the rent on the apartment, and the apartment was leased in the sister’s name. The caseworker testified that the mother was no longer as interested in complying with the case plan and it was increasingly *295difficult to get in touch with her. “[W]hat weight to give recent improvements is a question for the trier of fact. In considering a parent’s claims of recent improvement, the trial court, not the appellate court, determines whether a parent’s conduct warrants hope of rehabilitation.” (Punctuation and footnotes omitted.) In the Interest of A. T H., 248 Ga. App. 570, 573 (547 SE2d 299) (2001).
The majority cites to In the Interest of C. T., 286 Ga. App. 186 (648 SE2d 708) (2007), as support for its holding that poverty alone should not be a basis for termination. But in that case, the mother did have a steady job and did have permanent housing, although she struggled financially. Id. at 190. Further, in that case, the mother’s compliance with her case plan was “exemplary.” Id.
The law is that the “mother’s failure to make any significant progress toward achieving the goals of stable employment and stable housing, standing alone, was sufficient to support the juvenile court’s finding that the cause of [the children]’s deprivation was likely to continue.” In the Interest of M. S. S., 308 Ga. App. 614, 621 (708 SE2d 570) (2011), citing In the Interest of A. R., 302 Ga. App. 702, 709 (691 SE2d 402) (2010), In the Interest of S. N. H., 300 Ga. App. 321, 327 (685 SE2d 290) (2009), In the Interest of K. A. S., 279 Ga. App. 643, 650-651 (632 SE2d 433) (2006).
There was also sufficient clear and convincing evidence that the continued deprivation is likely to cause serious physical, mental, emotional or moral harm to the children. Although “it is not automatically true that a finding that deprivation is likely to continue will support a finding that continued deprivation will harm the child,” In the Interest of J. T. W., 270 Ga. App. 26, 37 (606 SE2d 59) (2004), in this case the juvenile court was authorized to conclude that the mother’s failure to comply with the requirements of her case plan and failure, over an extended period of time, to get a job and stable housing, could cause harm to the children. In addition, evidence that the children were in a “foster to adopt home” and were doing well supports this finding. See In the Interest of H. L. H., 297 Ga. App. 347, 350 (677 SE2d 396) (2009) (“Evidence that the mother failed to take the steps necessary for reunification, that the foster parents have provided the child with a stable and secure home, and that they want to adopt the child[ren]... supported] a finding that the child would be harmed by further deprivation.”).
Finally, the evidence presented at the hearings and discussed above supports the determination that termination of the mother’s parental rights was in the children’s best interest. “The same factors that show the existence of parental misconduct or inability may also support the juvenile court’s finding that terminating the parent’s rights wouldbe in the child’s best interest.” In the Interest of D. L., 268 *296Ga. App. 360, 360-361 (601 SE2d 714) (2004). The guardian ad litem and the CASA both recommended termination as being in the children’s best interest. The court found that termination would be in their best interest because it would enable them to achieve stability and permanency. See In the Interest of D. B., 306 Ga. App. 129, 139 (701 SE2d 588) (2010) (Children need permanency, stability, and a safe environment, which the mother failed to demonstrate that she could provide.). See also In the Interest of A. R., supra at 710 (“The test in determining termination of parental rights, is whether the mother, ultimately standing alone, is capable of mastering and utilizing the necessary skills to meet her parenting obligations.”).
Decided July 16, 2013.
Avrett, Ponder & Withrock, William B. Barnwell, for appellant.
Samuel S. Olens, Attorney General, Shalen S. Nelson, Senior Assistant Attorney General, Bruce A. Kling, for appellee.
Therefore, because the juvenile court’s determination is supported by clear and convincing evidence on each of the above factors, I believe we must affirm the juvenile court’s order terminating the mother’s parental rights.

 Although, the mother did keep up with her visitation, the record shows that the number of visits per month was reduced because of the mother’s missed visits.